Citation Nr: 1502176	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.

In a March 2013 decision, the Board remanded the issue of a TDIU for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In March 2013, the Board also denied the issue of a rating in excess of 30 percent for the service-connected PTSD.  The Veteran appealed the March 2013 decision to the United States Court of Appeals for Veterans Claims (Court) for this issue.  

By an Order dated in July 2014, the Court granted a Joint Motion for Remand (JMR), vacating the May 2013 Board decision for this issue and remanding the case for compliance with the terms of the JMR.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including the July 2014 JMR and November 2014 post-remand brief by the Veteran's representative.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). 



REMAND

Pursuant to the March 2013 Board remand instructions, a May 2013 VA medical opinion was provided for the issue of a TDIU.  

On review, the Board finds that a social and industrial survey considering the effects of the service-connected disabilities on employability should be obtained in order to ensure there is a complete record upon which to decide this issue.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  VA has a duty to supplement the record where necessary.); VA Fast Letter 13-13 (June 17, 2013).

Since any associated development with the issue of a TDIU regarding occupational and social impairment may impact the issue of a rating in excess of 30 percent for PTSD, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the latter claim must also be remanded.

Another VA examination also should be performed to ascertain the current severity of the service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a Social and Industrial Survey to ascertain if the service-connected disabilities alone preclude the Veteran from securing and maintaining substantially gainful employment in light of his work history and educational background.  The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report.

It should be noted that the Veteran is currently service-connected for PTSD, diabetes mellitus, mild polyneuropathy of the bilateral feet, tinnitus, and left hear hearing loss.  His age and nonservice-connected disabilities should not be considered.

The claims folder, access to any records in Virtual VA or VBMS, and a copy of this remand should be provided to the examiner.

2.  The AOJ also should have the Veteran scheduled for another VA examination in order to determine the current severity of the service-connected PTSD.  

3.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

4.  When the requested development is completed, the case should be readjudicated by the AOJ in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


